J-S20015-22


                                   2022 PA Super 201

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRYAN WILLIAM CONLEY                       :
                                               :
                       Appellant               :   No. 935 WDA 2021

         Appeal from the Judgment of Sentence Entered July 15, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0002061-2018


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

OPINION BY NICHOLS, J.:                            FILED: NOVEMBER 22, 2022

       Appellant Bryan William Conley appeals from the judgment of sentence

imposed following the revocation of his county intermediate punishment (CIP)

and his consecutive terms of probation. This matter returns to this Court after

we remanded for the filing of an amended Anders/Santiago1 brief or an

advocate’s brief. Appellant has filed an advocate’s brief challenging both the

discretionary aspects and the legality of his revocation sentence. We vacate

the judgment of sentence and remand for further proceedings consistent with

this opinion.

       The underlying facts of this matter are well known to the parties. See

Trial Ct. Op., 6/12/19, at 5-10. Briefly, Appellant and Andrea Delsandro (the

victim) separated in May of 2018 after dating for approximately five years. At
____________________________________________


1Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S20015-22



the time of their separation, they had a three-year-old child, and the victim

was pregnant with their second child. On June 25, 2018, the victim obtained

a Protection From Abuse (PFA) order against Appellant. The victim gave birth

at St. Vincent Hospital on June 27, 2018. Although Appellant had been served

with the PFA order and hospital staff denied him entry, Appellant circumvented

hospital security to reach the victim. During the encounter at the hospital,

Appellant threatened to kill the victim, their newborn child, and the victim’s

father.   The victim called a nurse for help, and Appellant left the victim’s

hospital room.      The nurse alerted hospital security, and the hospital was

placed on lockdown.

       Appellant was subsequently charged with two counts each of terroristic

threats, disorderly conduct, and harassment, and one count of simple assault.2

Following a non-jury trial on November 28, 2018, Appellant was convicted of

two counts of terroristic threats (one graded as a felony of the third degree

and the other as a misdemeanor of the first degree) and one count each of

simple assault, disorderly conduct, and harassment. The trial court acquitted

Appellant of one count each of disorderly conduct and harassment.

       The trial court held a sentencing hearing on February 13, 2019. At the

hearing, Appellant argued that his misdemeanor terroristic threats and simple

assault convictions should merge with the felony terroristic threats conviction.

____________________________________________


2 18 Pa.C.S. §§ 2706(a)(1), 5503(a)(1), 2709(a)(1), and 2701(a)(3),
respectively.


                                           -2-
J-S20015-22



However, the trial court disagreed and sentenced Appellant on all three

counts. The trial court sentenced Appellant to an aggregate term of four years

of CIP followed by three years of probation.3

       On direct appeal, Appellant challenged the sufficiency of the evidence

supporting his convictions for terroristic threats, simple assault, and disorderly

conduct. Commonwealth v. B. Conley, 496 WDA 2019, 2020 WL 3989174,

at *4 (Pa. Super. filed July 15, 2020) (B. Conley I) (unpublished mem.).

Ultimately, a panel of this Court concluded that the evidence was sufficient to

sustain Appellant’s convictions.        Id. at *4-6.   However, the Court did not

address whether any of Appellant’s convictions should have merged for

sentencing purposes.

       While he was serving his CIP sentence, Appellant was detained after

admitting to his probation officer that he had been using methamphetamine.




____________________________________________


3 Specifically, for count one, the felony terroristic threats conviction, the trial
court sentenced Appellant to four years’ CIP, which included a term of 205
days’ incarceration followed by three months’ electronic monitoring, and then
followed by three months’ intensive supervision.            For count two, the
misdemeanor terroristic threats conviction, the trial court sentenced Appellant
to a consecutive term of two years’ probation. For count three, simple assault,
the trial court sentenced Appellant to one year of probation concurrent to
count two. For count four, disorderly conduct, the trial court imposed a
consecutive term of nine months’ probation. Lastly, for count six, harassment,
the trial court imposed a consecutive term of three months’ probation. See
Sentencing Order, 2/13/19, at 1 (unpaginated). The trial court also gave
Appellant credit for ninety-nine days’ time served. See id. at 2 (unpaginated).


                                           -3-
J-S20015-22



On July 15, 2021, the trial court held a violation of probation4 (VOP) hearing.

Appellant conceded that he had violated the conditions of his CIP because he

had used methamphetamine, and the trial court revoked his CIP and his

consecutive terms of probation.          See N.T. VOP Hr’g, 7/15/21, at 4.   Both

Appellant and his probation officer, Ashley Clark, testified at the VOP hearing.

Id. at 6-10, 13-16. Officer Clark stated that Appellant had accrued twenty-

five misconducts while incarcerated. Id. at 6-7. She also stated that she had

received letters from Appellant containing sexual messages. Id. at 7-8; see

also id. at 12-13. Appellant admitted that he sent those letters to Officer

Clark, but he claimed that he had “acted out of character to be noticed[,]”

because the prison authorities had mistreated him, and he apologized to

Officer Clark during the hearing. Id. at 8-11, 14. At the conclusion of the

hearing, the trial court resentenced Appellant to an aggregate term of three-

and-a-half to seven years’ incarceration followed by one year of probation.5
____________________________________________


4 During the revocation portions of the proceedings on July 15, 2021, the trial
court and parties referred to Appellant’s sentence as probation, even though
he was serving his CIP sentence at that time. Compare N.T. VOP Hr’g,
7/15/21, at 2-4 with id. at 16 and Sentencing Order, 2/13/19, at 1
(unpaginated). As discussed further below, at the time of the VOP hearing,
the General Assembly had reclassified CIP as a form of probation with
restrictive conditions. See 42 Pa.C.S. § 9804(a) (am. eff. Dec. 18, 2019).
However, for consistency, we refer to the original sentence imposed at count
one as CIP.

5 Specifically, the trial court imposed consecutive terms of incarceration as
follows: two to four years for felony terroristic threats, one to two years for
the misdemeanor terroristic threats, and six months to one year for simple
assault. The trial court also reimposed consecutive terms of probation as
(Footnote Continued Next Page)


                                           -4-
J-S20015-22



        Appellant filed a timely post-sentence motion requesting reconsideration

and modification of his sentence, which the trial court denied. Appellant then

filed a timely appeal and court-ordered Pa.R.A.P. 1925(b) statement. The trial

court issued a Rule 1925(a) opinion addressing Appellant’s challenge to the

discretionary aspects of his sentence. See Trial Ct. Op., 12/20/21, at 6-9.

        As noted previously, this case returns to this Court after we remanded

for the filing of an amended Anders/Santiago brief or an advocate’s brief.

Commonwealth v. B. Conley, 935 WDA 2021, 2022 WL 3151832, at *10

(Pa. Super. filed Aug. 8, 2022) (B. Conley II) (unpublished mem.).

        On appeal, Appellant has filed a counseled advocate’s brief raising three

issues, which we have reordered as follows:

        1. Did the [trial] court err in its revocation of the sentences of
           probation, when they had not yet started at the time of
           [Appellant’s] violation?

        2. Did the [trial] court commit[] reversible error in failing to
           merge the felony and misdemeanor counts [of terroristic
           threats] for purposes of sentencing [Appellant]?

        3. Did the [trial] court commit reversible error in that its sentence
           was manifestly excessive and clearly unreasonable, and not
           individualized as required by law, when it did not refer to
           having reviewed a pre-sentence investigation at the time of
           sentencing?

Appellant’s Brief at 3.6


____________________________________________


follows: nine months for disorderly conduct and three months for harassment.
See Sentencing Order, 7/15/21, at 1 (unpaginated).

6   The Commonwealth did not file a responsive brief.

                                           -5-
J-S20015-22



                     Revocation of Consecutive Probation

       Appellant first argues that the trial court lacked the authority to revoke

his probation, because at the time the trial court revoked his CIP sentence, he

had not begun serving his consecutive terms of probation. Id. at 16-17 (citing

Commonwealth v. Simmons, 262 A.3d 512 (Pa. Super. 2021) (en banc)).

Appellant contends that although Simmons did not address the revocation of

probation that runs consecutive to a term of CIP, the same rationale applies

to his case. Id. Therefore, Appellant concludes that the trial court’s VOP

sentence is illegal under Simmons. Id.

       “It is axiomatic that a sentence imposed without statutory authority is

an illegal sentence.” Commonwealth v. K. Conley, 266 A.3d 1136, 1140

(Pa. Super. 2021) (citation omitted).            Challenges to the legality of the

sentence are non-waivable and may be raised for the first time on appeal.

See Commonwealth v. Martinez, 153 A.3d 1025, 1030 n.2 (Pa. Super.

2016). Our standard of review is de novo and our scope of review is plenary.

Id. at 1030.     “An illegal sentence must be vacated.”       Commonwealth v.

Tucker, 143 A.3d 955, 960 (Pa. Super. 2016) (citation omitted).

       Initially, we reiterate that the trial court imposed Appellant’s original CIP

sentence in February of 2019.7 However, in December of 2019, the General

____________________________________________


7 At that time, the Sentencing Code classified probation and CIP as different
sentencing alternatives. See 42 Pa.C.S. § 9721(a)(1), (6) (listing “[a]n order
of probation” and “county intermediate punishment” as separate sentencing
alternatives available to the trial court), subsection (a)(6) repealed by Act of
(Footnote Continued Next Page)


                                           -6-
J-S20015-22



Assembly amended the Sentencing Code to reclassify CIP as a type of

probation.8 See 42 Pa.C.S. § 9804(a) (providing that “[c]ounty intermediate

punishment programs are restrictive conditions of probation”), as amended

by Act of Dec. 18, 2019, P.L. 776, No. 115.

       Further, at the time the trial court revoked Appellant’s probation in

2021, this Court’s case law permitted anticipatory revocations of probation.

See, e.g., Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa. Super.

1980) (holding that “[i]f, at any time before the defendant has completed the

maximum period of probation, or before he has begun service of his probation,

he should commit offenses of such nature as to demonstrate to the trial court

that he is unworthy of probation . . . the trial court could revoke or change

the order of probation” (citations omitted)).




____________________________________________


Dec. 18, 2019, P.L. 776, No. 115; see also Commonwealth v. Wegley, 829
A.2d 1148, 1153 (Pa. 2003) (observing that, under the prior version of the
Sentencing Code, CIP was “a distinct, and more severe, sanction than
traditional probation”).

8 Additionally, the General Assembly repealed the statute authorizing a trial
court to revoke a CIP sentence. See 42 Pa.C.S. § 9773, repealed by Act of
Dec. 18, 2019, P.L. 776, No. 115. Nevertheless, our Supreme Court has
observed that because CIP is now classified as a form of probation, 42 Pa.C.S.
§ 9771 (modification or revocation of order of probation), authorizes a trial
court to revoke a CIP sentence. See Commonwealth v. Hoover, 231 A.3d
785, 790 (Pa. 2020) (plurality).

                                           -7-
J-S20015-22



       However, in Simmons,9,10 an en banc panel of this Court overruled

Wendowski and its progeny, explaining:

       Simply stated, Wendowski was incorrect in holding that a trial
       court may anticipatorily revoke an order of probation and in
       reasoning that “a term of probation may and should be construed
       for revocation purposes as including the term beginning at the
       time probation is granted.” Wendowski, 420 A.2d at 630
       (quotations omitted). No statutory authority exists to support this
       understanding.     Rather, the plain language of the relevant
       statutes provides that: a trial court may only revoke an order of
       probation “upon proof of the violation of specified conditions of
       the probation;” the “specified conditions” of an order of probation
       are attached to, or are a part of, the order of probation; and, when
       the trial court imposes an “order of probation” consecutively to
       another term, the entirety of the “order of probation” — including
       the “specified conditions” — do not begin to commence until the
       prior term ends.


____________________________________________


9 Simmons was decided after Appellant filed his notice of appeal. It is well
settled that “Pennsylvania appellate courts apply the law in effect at the time
of the appellate decision. This means that we adhere to the principle that a
party whose case is pending on direct appeal is entitled to the benefit of
changes in law which occur before the judgment becomes final.”
Commonwealth v. Chesney, 196 A.3d 253, 257 (Pa. Super. 2018) (citations
omitted and formatting altered).

10 We note that the Commonwealth did not file a petition for allowance of
appeal to our Supreme Court after this Court announced its decision in
Simmons.       However, our Supreme Court subsequently granted the
Commonwealth’s petition for review in an unrelated matter, which directly
implicates our holding in Simmons. See Commonwealth v. Rosario, 271
A.3d 1285 (Pa. 2022) (granting the Commonwealth’s petition for allowance of
appeal to consider whether the Simmons Court erred in holding that trial
courts lack the statutory authority to anticipatorily revoke a defendant’s
probation that has not yet commenced). In any event, we remain bound by
Simmons “as long as the decision has not been overturned by our Supreme
Court.” Commonwealth v. Reed, 107 A.3d 137, 143 (Pa. Super. 2014)
(citations omitted).


                                           -8-
J-S20015-22



Simmons, 262 A.3d at 524-25 (footnote omitted); see also K. Conley, 266

A.3d at 1140 (concluding that “under Simmons, [the defendant] was not yet

required to comply with the probation portion of the imposed order of sentence

before he began serving it; thus, his noncompliance did not permit the

anticipatory revocation of his order of probation”).    The Simmons Court

vacated the defendant’s sentence and remanded the case with instructions for

the trial court to reinstate the original order of probation. Simmons, 262

A.3d at 527; see also K. Conley, 266 A.3d at 1140.

       Although this Court has not yet applied Simmons in matters where the

defendant is serving multiple, consecutive terms of probation,11 we conclude

that the same rationale applies in the instant case.    Here, the trial court

revoked Appellant’s CIP sentence and anticipatorily revoked his consecutive

probation sentences, which he had not yet begun to serve.12,13      However,

because Appellant had not yet begun serving his consecutive terms of

probation at the time he violated the conditions of his CIP, he was not yet

required to comply with the conditions of his consecutive terms of probation.

____________________________________________


11As noted above, a CIP sentence is now considered a form of probation with
restrictive conditions.

12 As stated above, Appellant’s original probationary sentence was composed
of three consecutive terms of probation: two years for count two, nine months
for count four, and three months for count six. The trial court also sentenced
Appellant to a term one year of probation for count three, concurrent to count
two.

13The trial court did not address the applicability of Simmons in its Rule
1925(a) opinion.

                                           -9-
J-S20015-22



See Simmons, 262 A.3d at 525 (explaining that “when the trial court imposes

an ‘order of probation’ consecutively to another term, the entirety of the ‘order

of probation’ — including the ‘specified conditions’ [of probation] — do not

begin to commence until the prior term ends” (footnote omitted)). Therefore,

we conclude that the trial court lacked the statutory authority to anticipatorily

revoke Appellant’s consecutive terms of probation.         Accordingly, we are

constrained to vacate the July 15, 2021 judgment of sentence and remand for

the trial court to reinstate the original February 13, 2019 orders imposing

consecutive terms of probation. See id. at 527.

                                    Merger

      Appellant also argues that his conviction for count two: terroristic

threats, graded as a misdemeanor of the third degree, should merge with his

conviction for count one: terroristic threats, graded as a felony of the first

degree. Appellant’s Brief at 13-16. Appellant contends that all of the elements

of required for his misdemeanor terroristic threats conviction are included in

his conviction for felony terroristic threats, which has the additional element

of causing “the occupants of the building . . . to be diverted from their normal

or customary operations . . . .” Id. at 14-15 (quoting 18 Pa.C.S. § 2706).

Appellant contends that because he committed a single act, these two offenses

should have merged. Id. at 13, 15-16 (citing, inter alia, 42 Pa.C.S. § 9765).

      “A claim that crimes should have merged for sentencing purposes raises

a challenge to the legality of the sentence.” Martinez, 153 A.3d at 1029-30

(citation omitted).

                                     - 10 -
J-S20015-22



      Section 9765 of the Sentencing Code provides that:

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.

42 Pa.C.S. § 9765.

      This Court has explained, “[t]he statute’s mandate is clear. It prohibits

merger unless two distinct facts are present: 1) the crimes arise from a single

criminal act; and 2) all of the statutory elements of one of the offenses are

included in the statutory elements of the other.” Martinez, 153 A.3d at 1030

(citations omitted).

      “If the offenses stem from two different criminal acts, merger analysis

is not required.”      Commonwealth v. Williams, 958 A.2d 522, 527 (Pa.

Super. 2008) (citation omitted).

      The Martinez Court further explained:

      When considering whether there is a single criminal act or multiple
      criminal acts, the question is not whether there was a “break in
      the chain” of criminal activity. The issue is whether the actor
      commits multiple criminal acts beyond that which is necessary to
      establish the bare elements of the additional crime, then the actor
      will be guilty of multiple crimes which do not merge for sentencing
      purposes.

      In determining whether two or more convictions arose from a
      single criminal act for purposes of sentencing, we must examine
      the charging documents filed by the Commonwealth.

Martinez, 153 A.3d at 1030-31 (citations omitted and formatting altered).




                                    - 11 -
J-S20015-22



       Terroristic threats is defined, in relevant part, as follows:

       (a) Offense defined.—A person commits the crime of terroristic
       threats if the person communicates, either directly or indirectly, a
       threat to:

          (1) commit any crime of violence with intent to terrorize
          another;

                                       *       *    *

       (d) Grading.—An offense under subsection (a) constitutes a
       misdemeanor of the first degree unless the threat causes the
       occupants of the building . . . to be diverted from their normal or
       customary operations, in which case the offense constitutes a
       felony of the third degree.

18 Pa.C.S. § 2706(a)(1), (d).

       In Commonwealth v. Burkhart, 1916 MDA 2019, 2020 WL 6778766

(Pa. Super. filed Nov. 18, 2020) (unpublished mem.), 14 a panel of this Court

examined whether a misdemeanor count of terroristic threats merged with a

felony count of terroristic threats. Burkhart, 2020 WL 6778766, at *4-7. In

that case, a hospital was placed on lockdown after the defendant made threats

to hospital staff, telling staff that he had previously ‘done time in jail,’ and he

would have his motorcycle gang come to the hospital to ‘make things ugly [.]”

Id. at *1. The defendant was convicted of two counts of terroristic threats,

one graded as a felony of the third degree and one graded as a misdemeanor

of the first degree. Id. On appeal, the defendant argued that his sentences

for the two counts of terroristic threats should have merged. Id. at *2. This

____________________________________________


14We may cite to unpublished memorandum decisions of this Court filed after
May 1, 2019, for their persuasive value. See Pa.R.A.P. 126(b).

                                           - 12 -
J-S20015-22



Court explained that “it is undisputed that all of the elements of the

misdemeanor-graded terroristic threats offense are included within the felony-

graded offense.”   Id. at *5. The Burkhart Court examined the amended

criminal information to determine if the charges involved identical conduct by

the defendant. Id. at *5-7. This Court concluded that because both counts

alleged “identical conduct in the amended criminal information, and nothing

in the record suggests that the jury considered separate conduct as the factual

basis for each offense,” the defendant’s misdemeanor terroristic threats

conviction should have merged with his felony terroristic threats conviction.

Id. at *7.

      Here, the Commonwealth charged Appellant as follows:

      [COUNT ONE:]

      . . . on or about June 28, 2018, in the said County of Erie and
      [Commonwealth] of Pennsylvania, the said [Appellant] did
      otherwise cause serious public inconvenience, or cause terror or
      serious public inconvenience with reckless disregard of the risk of
      causing such terror or inconvenience, to-wit: the said [Appellant]
      did state to the victim Andrea Delsandro, he was going to kill her
      and/or her new born infant and/or her father at a time when there
      was an active PFA in place causing the hospital staff to relocate
      the victim as a patient to another room and floor and/or the
      hospital occupants to be diverted from their existing operations .
      . . thereby the said [Appellant] did commit the crime of terroristic
      threats, a felony of the third degree. [18 Pa.C.S. § 2706(a)(1).]

      COUNT TWO:

      . . . that on the day and year aforesaid in the said County of Erie
      and [Commonwealth] of Pennsylvania, the said [Appellant] did
      communicate, either directly or indirectly, a threat to commit any
      crime of violence with intent to terrorize another, to-wit: the said
      [Appellant] did state he was going to kill victim Andrea
      Delsandro’s new born infant and/or her father and bury him

                                     - 13 -
J-S20015-22


      and/or that he would go get his guns and blow off the victim’s
      head . . . thereby the said [Appellant] did commit the crime of
      terroristic threats, a misdemeanor of the first degree. [18 Pa.C.S.
      § 2706(a)(1)].

Criminal Information, 8/23/18, at 1 (formatting altered); see also id. at 4

(setting forth the statutes under which the Commonwealth charged

Appellant).

      The trial court did not address the issue of merger in either its June 12,

2019 Rule 1925(a) opinion for Appellant’s direct appeal nor in its December

20, 2021 Rule 1925(a) opinion for the instant appeal. However, in its June

12, 2019 Rule 1925(a) opinion, the trial court concluded that the same

evidence was sufficient to sustain Appellant’s terroristic threats convictions at

counts one and two. See Trial Ct. Op., 6/12/19, at 10-11.

      Based on our review of the record, it is clear that the Commonwealth

charged Appellant for identical conduct at counts one and two of the criminal

information.    Specifically, both charges describe the incident in which

Appellant threatened to kill the victim, her newborn child, and her father. See

Criminal Information, 8/23/18, at 1; see also Trial Ct. Op., 6/12/19, at 10-

11 (discussing the identical evidence for counts one and two). Therefore, we

conclude that Appellant’s convictions arose from the same criminal act. See

Martinez, 153 A.3d at 1030-31; see also Burkhart, 2020 WL 6778766 at

*7. Further, all of the statutory elements of misdemeanor terroristic threats

are included in the statutory elements of felony terroristic threats. See 18

Pa.C.S. § 2706(a)(1), (d); see also Burkhart, 2020 WL 6778766 at *5. For



                                     - 14 -
J-S20015-22



these reasons, we conclude that Appellant’s misdemeanor terroristic threats

conviction should have merged with the felony count for sentencing purposes.

See Martinez, 153 A.3d at 1030. Although we do not disturb Appellant’s

conviction for misdemeanor terroristic threats, we vacate the sentence

imposed on count two. See, e.g., Tucker, 143 A.3d at 968 (affirming the

defendant’s convictions but vacating an illegal sentence).

       For these reasons, we vacate the judgment of sentence and remand for

resentencing consistent with this opinion.15 See Commonwealth v. Thur,

906 A.2d 552, 569 (Pa. Super. 2006) (stating that if this Court’s “disposition

upsets the overall sentencing scheme of the trial court, we must remand so

that the court can restructure its sentence plan” (citation omitted)).

       Judgment of sentence vacated. Case remanded for resentencing with

instructions to reinstate the original orders of probation except as to count

two, consistent with our disposition that count two merges with count one for

purposes of sentencing. Jurisdiction relinquished.




____________________________________________


15 In light of our disposition, we decline to address Appellant’s claim regarding
the discretionary aspects of his sentence. See Commonwealth v. Barnes,
167 A.3d 110, 125 n.13 (Pa. Super. 2017) (en banc) (concluding that when
this Court remands a matter for resentencing, the Court “need not address”
the defendant’s challenge to the discretionary aspects of his sentence, and
stating that “[w]hen a sentence is vacated and the case remanded for
resentencing, the sentencing judge should start afresh” (citation omitted)).

                                          - 15 -
J-S20015-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                          - 16 -